Case: 1:19-cv-01671-DAP Doc #: 22 Filed: 10/09/20 1 of 3. PageID #: 887




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SANDRA WODZINSKI,                                )   CASE NO. 1:19- CV-01671
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )   MEMORANDUM OF OPINION
                                                 )   AND ORDER
SOCIAL SECURITY                                  )
ADMINISTRATION,                                  )
                                                 )
               Defendant.                        )


       This case is before the Court on the Report and Recommendation of Magistrate Judge

Carmen E. Henderson. (Doc # 19 (“R&R”)). Magistrate Judge Henderson recommends that the

Court affirm the final decision of the Defendant Commissioner of Social Security denying

Plaintiff Sandra Wodzinski’s application for Disability Insurance Benefits. Wodzinski has filed

objections to the R&R. (Doc # 20 (“Objections”)). Having reviewed the R&R, the Objections

thereto, and the record, the Court adopts the R&R, affirms the Administrative Law Judge’s

(“ALJ”) decision denying benefits, and dismisses the case.

                                                I.

        In the Objections, Plaintiff argues generally that the ALJ’s decision did not contain a fair

and accurate assessment of her specific mental limitations. In particular, she objects to the

Magistrate’s conclusion affirming the ALJ’s ruling on two issues: (1) whether the ALJ erred in

rejecting the opinion of the consultative examiner, Dr. Misja, and his finding that Plaintiff would
Case: 1:19-cv-01671-DAP Doc #: 22 Filed: 10/09/20 2 of 3. PageID #: 888



have difficulty showing up for work and performing adequately; and (2) whether the ALJ erred

in discounting the opinion of nurse practitioner, Ms. Schulte-Laird, regarding off-task behavior,

absenteeism, and inability to complete a normal work day or work week. The Court finds the

ALJ’s decision was supported by substantial evidence that a reasonable person would accept as

adequate to support a conclusion. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007).

         First, the Magistrate Judge found the ALJ reasonably discounted as inconsistent with the

objective evidence Dr. Misja’s opinion that Plaintiff would face challenges showing up to work

and performing adequately. The Court does not discredit Plaintiff’s emotional lability, and

recognizes that she has “consistently appeared emotional and tearful during follow-up visits after

her surgery.” (Tr. 38). However, Dr. Misja’s opinion is inconsistent with other medical evidence

in the record suggesting thatPlaintiff’s symptoms improve when she is medication- and therapy-

compliant–and a reasonable person could find that Plaintiff’s lability, although disheartening, is

insufficient to conclude she is unable to engage in sustained and competitive employment. The

Court overrules this objection.

         Next, the Magistrate Judge found the ALJ reasonably discounted the opinions of Ms.

Schulte-Laird regarding Plaintiff’s marked and extreme limitations as inconsistent with her own

treatment notes showing Plaintiff’s progress over a five-month period. See R&R at 7-8. When

viewing the record as a whole, medical opinions should be evaluated for consistency. See 20

C.F.R. § 404.1527(c)(4). Because Schulte-Laird’s opinions and treatment notes are inconsistent,

reasonable minds could agree that such findings are insufficient to conclude Plaintiff cannot

engage in competitive employment. The Court overrules this objection.



                                                -2-
Case: 1:19-cv-01671-DAP Doc #: 22 Filed: 10/09/20 3 of 3. PageID #: 889



                                               II.

       The Court notes that this case presents a close call. However, the undersigned cannot say

the ALJ’s rulings on these two issues are not supported by substantial evidence, which is a

relatively low bar. Rogers, 486 F.3d at 241; Sanders v. Astrue, No. 3:07 CV 432, 2008 WL

4925801 at *1 (S.D. Ohio Nov. 14, 2008) (“Substantial evidence is more than a mere scintilla

but only so much as would be required to prevent . . . judgment as a matter of law against the

Commissioner if the case were being tried to a jury.”)

       Accordingly, the Court hereby ADOPTS the R&R (Doc #: 19), OVERRULES the

Objections (Doc #: 20), and DISMISSES this case.

       IT IS SO ORDERED.



                                              /s/ Dan A. Polster October 9, 2020
                                             Dan Aaron Polster
                                             United States District Judge




                                               -3-
